Citation Nr: 1630293	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-45 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection a bilateral knee disability.  

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1984 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The October 2009 rating decision declined to reopen a service connection claim for a bilateral knee disability.  The March 2014 rating decision denied service connection for sleep apnea. 

In December 2015, the Board remanded the Veteran's petition to reopen a service connection claim for a bilateral knee disability for additional development.  

With regard to the issue of entitlement to service connection for sleep apnea, the Board erroneously determined in the December 2015 remand that the service connection claim for sleep apnea was not before the Board.  As it is clear from the record that the Veteran initiated and perfected his appeal as to this issue within the allowed time period, the service connection claim for sleep apnea is currently in appellate status.   

The issue of whether the recoupment of severance pay awarded in the amount of 
$ 6,203.97 by withholding VA disability compensation is proper has been raised in March 2004 and February 2006 statements from the Veteran.  Such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Petition to reopen a service connection claim for a bilateral knee disability

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability.  Historically, the service connection claim for a bilateral knee disability was originally denied in a March 2004 rating decision, in which the RO determined that the Veteran's bilateral knee condition was not incurred in or was caused by his service.  In a January 2007 rating decision, the RO declined to reopen the service connection claim for a bilateral knee disability essentially based on the same findings.  

The Veteran filed the instant claim to reopen in June 2009, at which time the Veteran reported that he was treated for his knees at the Army Medical Center located at "Ft. Leonard Wood, MO." See June 2009 claim.  The RO subsequently requested such records, but was informed that the requested records were not on file.  See August 2009 correspondence from the Department of the Army.  In an October 2009 notice of disagreement, the Veteran then clarified that he received treatment for his knees during service at "the clinic in the [Advanced Individual Training] area as an auto mechanic."  However, it does not appear that the RO has attempted to obtain the requested records.  Furthermore, the Veteran's separation examination record is not associated with the claims file.  As the outcome of the instant claim to reopen essentially turns on the presence of a nexus between the claimed in-service injury and the present disability, a remand is necessary in order to obtain any outstanding service treatment records, to include outpatient treatment records and the missing separation examination report, as such records may include documentation referable to the Veteran's claimed in-service knee injury.  See 38 C.F.R. § 3.159(c).  

Service connection claim for sleep apnea

As noted in the Introduction, the Veteran perfected his appeal as to the issue of entitlement to service connection for sleep apnea in a timely manner, and the issue is properly in appellate status.  In the Veteran's timely October 2014 substantive appeal (via VA Form 9), the Veteran requested a Board hearing by videoconference.  There is no indication that such hearing has been scheduled on this issue.  Accordingly, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2015).   

While on remand, the Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing before a Veterans Law Judge by videoconference regarding the issue of entitlement to service connection for sleep apnea and notify him of the scheduled hearing at the latest address of record, in accordance with the procedures set forth at 38 C.F.R. § 20.704(a), and as the docket permits.

2.  Obtain the Veteran's complete service treatment records and/or outpatient treatment records from any appropriate source, to include records from "the clinic at the [Advanced Individual Training]" and the Veteran's separation examination record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

